Citation Nr: 0209411
Decision Date: 07/22/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-08 697	)	DATE JUL 22, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to VA education benefits pursuant to Chapter 30, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

 
INTRODUCTION

The veteran served on active duty from July 1995 to April 1999.

This matter comes before the Board of Veterans Appeals (Board) on appeal from the decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2.  The veteran completed a program of study that was not approved by the state approving agency or by the VA. 


CONCLUSION OF LAW

The criteria for the payment of VA education benefits pursuant to Chapter 30, Title 38, United States Code, have not been met. 38 U.S.C.A. §§ 3014, 5103, 5103A, (West 1991 & Supp. 2001); 38 C.F.R. § 21.7110, 21.7020, 21.7220 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act of 2000 (VCAA) became law in November 2000.  The VCAA generally applies to all pending claims for VA benefits and provides, in part, that the VA shall make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under the laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

First, the VA has a duty under the VCAA to notify the veteran of any information and evidence needed to substantiate and complete a claim.  Collectively, the denial letter from the RO to the veteran and the statement of the case issued in connection with this appeal have notified the veteran of the evidence considered, the pertinent laws and regulations, and the reason his claim was denied.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate his claim.  In this regard, the Board observes that the evidence needed to substantiate this claim consists of proof that the veterans course of study was approved for VA purposes.  The veteran has not asserted that such proof is available or that there is any evidence that needs to be obtained prior to appellate review.  Accordingly, the Board finds that the VA has done everything necessary to satisfy the requirements of the VCAA.  Consequently, the case is now ready for appellate review.

The veteran contends that he is entitled to the payment of Chapter 30 VA education benefits.  The record shows that the veteran submitted an application for VA education benefits in February 2001.  He identified the name and address of his school as Knowledge Alliance in Omaha, Nebraska.  He stated that his education/career goal was to become a Microsoft Certified Systems Engineer.  

A transcript of a February 2001 email correspondence from the Education Liaison Representative for Nebraska stated that the Microsoft Certified Systems Engineer program at Knowledge Alliance had not been approved by the Nebraska State Approving Agency.  Thereafter, the RO informed the veteran that he was eligible for benefits but that payment for the Microsoft Certified Systems Engineer program at Knowledge Alliance was not permitted because the program was not approved for VA education benefits.

Transcripts of September and October 2001 email letters from the Education Liaison Representative for Nebraska stated that Knowledge Alliance had never submitted an application for program approval from the state of Nebraska, that it was not recognized as a private school in Nebraska, and that it was no longer in operation. 

In correspondence to the RO, the veteran stated that he was discharged early from the military in order to attend school, and that his chosen institution and course of study were approved by the military.  He stated that Knowledge Alliance was a national provider of information technology training and had been approved for VA education benefits in states other than Nebraska.  He claimed that he was entitled to benefits because his certification was from Microsoft Corporation, not from Knowledge Alliance.  The testing requirements were administered and graded by Microsoft Corporation, and were the same regardless of the institution attended. 

The veteran appeared for a videoconference hearing before the Board in February 2002.  The veteran testified that he believed that he was attending an approved school when he was discharged from the military.  He had attended the Transition Assistance Program prior to discharge and had contacted a VA representative in Korea.  However, he was not provided information as to which schools were approved by the VA.  The veteran learned that Knowledge Alliance was not an approved institution after he began to take classes.  As a result, he completed the course and incurred student loan debt.  The school had since closed.  The veteran believed that active duty personnel had been reimbursed for the same course and that the program was certified under vocational rehabilitation.  The curriculum was provided by Microsoft Corporation.  The veteran completed his training in May 2000 and now worked as a government contractor at an Air Force base.  

The applicable law provides that the VA will provide educational assistance to an eligible veteran who is pursuing an approved program of education.  38 U.S.C.A. § 3014 (West 1991); 38 C.F.R. § 21.7110 (2001).  The VA will approve a program of education under Chapter 30, United States Code, if it meets the definition of a program of education under 38 C.F.R. § 21.7020(b)(23) of this part, (2) it has an objective as described in 38 C.F.R. § 21.7020(b)(13) or (22) of this part, (3) the courses and subjects in the program are approved for VA training, and (4) the veteran is not already qualified for the objective of the program.  38 C.F.R. § 21.7110 (2001).

A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23) (2001).  A course of education offered by an educational institution generally must be approved by the appropriate state approving agency.  38 C.F.R. § 21.7220 (2001).  The term educational institution includes vocational school, business school, junior college, university, or training establishment.  38 C.F.R. § 21.4200(a) (2001).

Based upon the above facts, the Board must find that entitlement to Chapter 30 education benefits is denied.  While the Board is sympathetic to the veterans arguments, a course of education must be approved by VA in order for the payment of education benefits to be made.  VA generally relies upon the appropriate state approving agency to approve the course of education.  The State of Nebraska did not approve Knowledge Alliance in Omaha as an educational institution.  Therefore, no courses of study offered by that institution were approved by the state approving agency.  

The Board acknowledges that Knowledge Alliance may have been approved in other locations; however, the veteran attended only the program in Omaha.  The Board also recognizes that active duty personnel may have received education benefits for the same course of study; however, the VA provides for the payment of education benefits pursuant to statutory authority separate and distinct from that of the Department of Defense.  Finally, while the veteran has argued that Microsoft Corporation was the actual provider of the course of education, the record contains no evidence that Microsoft Corporation was approved by the State of Nebraska as an educational institution.

Accordingly, the Board can identify no basis under which to grant entitlement to VA education benefits.  As the veteran did not complete a course of education that was approved by the appropriate state agency, entitlement to Chapter 30 education benefits is prohibited.  As such, the appeal is denied.


ORDER

Entitlement to Chapter 30 VA education benefits is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
